office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b04 syhorn postf-137309-15 third party communication none date of communication not applicable uilc date date to william r davis jr associate area_counsel cc lb_i ctm den from alexis a macivor branch chief branch financial institutions products subject life reinsurance business acquisition this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend parent ---------------------------------- subsidiary ------------------------------------------------------------------------------ seller -------------------------------------------------------- date ---------------- date ------------------- year -------- year -------- year ------- a ---- postf-137309-15 b ----- dollar_figureu ------------------- dollar_figurev ------------------- dollar_figurew ------------------ dollar_figurex ------------------- y --------- issues whether subsidiary entered an assumption_reinsurance arrangement with seller when it acquired seller’s life reinsurance business and therefore must amortize the excess of the ceding commission over the sec_848 specified_policy_acquisition_expenses conclusions subsidiary entered an assumption_reinsurance arrangement with seller when it acquired seller’s life reinsurance business and therefore must amortize the excess of the ceding commission over the sec_848 specified_policy_acquisition_expenses facts parent a holding_company indirectly owns of subsidiary a life_insurance_company under sec_816 in year subsidiary purchased certain assets used in seller’s life reinsurance business in an applicable_asset_acquisition under sec_1060 and entered into a retrocession agreement with seller for a specified number of seller’s life reinsurance contracts the transaction as part of the transaction subsidiary entered into a master asset purchase agreement the agreement with seller on date year amendment no to the agreement was executed on date year and the transaction closed on date year the agreement provides the following whereas seller is engaged in among other things the marketing issuance and administration of its life reinsurance business whereas subject_to the terms conditions and limitations set forth in this agreement seller desires to sell and subsidiary wishes to purchase such life reinsurance business postf-137309-15 the agreement defines the term life reinsurance business to mean the life reinsurance business of seller as currently conducted by seller assumed by seller pursuant to the life reinsurance contracts the agreement also provides the following this agreement including the ancillary agreements and the other agreements contemplated hereby and thereby and the exhibits and schedules hereto and thereto contains the entire agreement among the parties with respect to the subject matter hereof the ancillary agreements include the retrocession agreement and the exhibits include an unexecuted form of novation and release agreement pursuant to the retrocession agreement subsidiary assumed the life reinsurance agreement liabilities the insurance risk attributable to seller’s life reinsurance contracts on a coinsurance indemnity basis subsidiary agreed to maintain the coinsurance and to provide administrative services with respect to each of the life reinsurance contracts until their natural expiration or until the subsidiary and seller obtained an executed novation and release agreement from each company seller reinsured retrocedent with respect to such contracts under the administrative services provisions of the retrocession agreement retrocedents paid their premiums directly to subsidiary and among other duties subsidiary paid all claims under the life reinsurance contracts subsidiary agreed to be sued and to defend at its own expense any_action brought against it or any_action naming seller as a defendant with respect to the life reinsurance contracts and subsidiary had control and direction over litigation with respect to the life reinsurance contracts and provided it obtained written consent from seller has the authority to settle or consent to judgment in any such litigation under the agreement subsidiary and seller agreed to use commercially reasonable efforts to obtain executed novation and release agreements from a retrocedents for approximately b life reinsurance contracts subsidiary and seller further agreed that upon receipt of an executed novation and release agreement from a retrocedent subsidiary shall be substituted for seller under the life reinsurance contracts in seller’s name place and stead seller shall be deemed to have ceased to be a party to and will not reinsure the life reinsurance contracts and shall forever be discharged the retrocession agreement provides that seller shall not unreasonably withhold condition delay or deny consent also seller’s consent shall not be required where i all settlement amounts with respect thereto are life reinsurance agreement liabilities ii the settlement or judgment does not impose any obligation other than the payment of monetary amounts by subsidiary on behalf of seller limitation or injunction on or any admission by seller and iii subsidiary obtains a complete release of or a dismissal with prejudice of claims against seller with respect to such litigation postf-137309-15 from all obligations and liabilities thereunder to the retrocedent and retrocedent will look solely to subsidiary for performance of any and all obligations and liabilities owed to the retrocedent under the retroceded life reinsurance contracts subsidiary and seller negotiated the terms of the novation and release agreements with some retrocedents that requested modifications to the form of novation and release agreement attached to the agreement by date year subsidiary and seller obtained novation and release agreements for y of the retroceded life reinsurance contracts subsidiary and seller obtained novation and release agreements for the remaining retroceded life reinsurance contracts by date year for statutory accounting purposes both subsidiary and seller treated the reinsurance portion of the transaction as indemnity_reinsurance under ssap no life deposit- type and accident and health reinsurance subsidiary assumed dollar_figureu of net aggregate reserves for life contracts and recognized an initial ceding commission of dollar_figureu for federal_income_tax purposes subsidiary treated dollar_figurev as ceding commissions capitalizing dollar_figurew as sec_848 specified_policy_acquisition_expenses and deducting the remaining dollar_figurex in year law specified insurance contracts and policy_acquisition_expenses sec_848 provides that an insurance_company whether subject_to tax under part i or part ii of subchapter_l must amortize its specified_policy_acquisition_expenses for the taxable_year in lieu of identifying the specific expenses that must be capitalized sec_848 requires a company to amortize an amount of otherwise deductible expenses equal to specified percentages of the net_premiums for certain types of specified insurance contracts sec_848 defines the term specified_insurance_contract as any life_insurance annuity or noncancellable accident_and_health_insurance contract or any combination thereof for purposes of sec_848 a reinsurance contract is treated in the same manner as the reinsured contract sec_848 in addition sec_848 provides that nothing in any provision of law other than sec_848 or sec_197 shall require the capitalization of any ceding commission under any contract which reinsures a specified_insurance_contract the novation provision in the agreement provided an 18-month window to effect novations at least y were completed within this window even though date year was beyond this window subsidiary represents that the 18-month period was established to clarify expectations to complete the novations but was not intended to be a hard deadline as long as commercially reasonable efforts were made to novate the life reinsurance contracts postf-137309-15 sec_197 sec_197 provides for an amortization deduction with respect to any amortizable sec_197 intangible the amount of the deduction is determined by amortizing the adjusted_basis of such intangible asset ratably over a 15-year period sec_197 the term amortizable sec_197 intangible means any sec_197 intangible acquired by the taxpayer and held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 sec_197 sec_1_197-2 the term sec_197 intangible includes assumption_reinsurance contracts sec_197 sec_1_197-2 sec_1_197-2 provides that sec_197 generally applies to insurance and annuity_contracts acquired from another person through assumption_reinsurance as defined in sec_1_809-5 sec_1_197-2 further provides the following the transfer of a reinsurance contract by a reinsurer transferor to another reinsurer acquirer is treated as an assumption_reinsurance transaction if the transferor's obligations are extinguished as a result of the transaction in the case of any amortizable sec_197 intangible resulting from an assumption_reinsurance transaction the amount taken into account as the adjusted_basis of such intangible is the excess of the amount_paid or incurred by the acquirer under the assumption_reinsurance transaction over the amount required to be capitalized under sec_848 in connection with such transaction sec_197 indemnity and assumption_reinsurance in general reinsurance is a transaction in which one insurance_company transfers all or a portion of the risk arising out of an insurance_policy to another insurance_company the insurance_company that transfers risk in the transaction is referred to as the ceding company the insurance_company that assumes risk in the transaction is referred to as the assuming company or reinsurer reinsurance may be classified as either indemnity_reinsurance or assumption_reinsurance in an indemnity_reinsurance arrangement the ceding company remains solely liable to the policyholders and passes a portion or all of the insured risk to the reinsurer sec_1_809-4 an indemnity_reinsurance arrangement is a form of reinsurance under which the risk is passed to the reinsurer which indemnifies the ceding company for losses covered by the insurance agreement the ceding company retains its liability to and its contractual relationship with the insured john e tiller jr and denise fagerberg tiller life health and annuity reinsurance 4th ed postf-137309-15 in contrast assumption_reinsurance is an arrangement in which the assuming company the reinsurer becomes solely liable to the policyholders on the contract transferred by the ceding company sec_1_809-5 assumption_reinsurance is a process whereby the obligations and the relationship to the policyholders both legally shift from the original direct writing company to the new insurer effectively assumption_reinsurance is the sale of of the transferring insurer’s interest in a block of business tiller pincite see also 79_tc_627 nonacq on other grounds 1984_2_cb_1 regardless of whether parties enter an indemnity or assumption arrangement the reinsurer usually pays the primary insurer a ceding commission for the right to future profits under the contracts acquired see 491_us_244 retrocession is a contract for reinsurance of reinsurance and in general is treated synonymously with reinsurance transactions appleman on insurance law dollar_figure library edition parties may enter a retrocession arrangement on an indemnity or assumption basis see 303_f3d_874 8th cir indemnity 198_f3d_1332 11th cir indemnity 79_tc_627 assumption sec_1060 applicable_asset_acquisition the purchase_price allocation rules under sec_1060 apply to any transfer of assets that constitutes an applicable_asset_acquisition sec_1060 defines an applicable_asset_acquisition to mean any transfer whether direct or indirect of a group_of_assets constituting a trade_or_business with respect to which the purchaser's basis is determined wholly by reference to the consideration paid for such assets under sec_1_1060-1 a group_of_assets constitutes a trade_or_business if the use of those assets would constitute a trade_or_business for purposes of the sec_355 divisive_reorganization provisions or if the character of those assets is such that goodwill or going_concern_value could under any circumstances attach to such group sec_338 and sec_1060 and the regulations thereunder mandate the use of a residual_method of allocation to allocate the purchase_price among the assets purchased under the residual_method the assets of a going business must be placed into the seven distinct asset classes designated under sec_1_338-6 sec_1_1060-1 analysis you asked for advice regarding whether subsidiary entered an assumption_reinsurance arrangement with seller when it acquired seller’s life reinsurance business and therefore must capitalize and amortize the excess of the ceding commission over the sec_848 specified_policy_acquisition_expenses postf-137309-15 under the transaction subsidiary purchased certain assets used in seller’s life reinsurance business in an applicable_asset_acquisition under sec_1060 and entered into a retrocession agreement with seller for a specified number of seller’s life reinsurance contracts sec_338 and sec_1060 and the regulations thereunder require the use of a residual_method to allocate the purchase_price among the assets under the residual_method the assets of a going business must be placed into the seven distinct asset classes as designated under sec_1_338-6 in determining whether subsidiary must amortize the excess of the ceding commission over the sec_848 specified_policy_acquisition_expenses sec_848 provides that nothing other than sec_848 or sec_197 shall require capitalization of such amount sec_197 and the regulations thereunder provide for amortization of the cost above the sec_848 amount of acquiring an assumption_reinsurance contract when it is held in connection with a trade_or_business under sec_1_197-2 the transfer of a reinsurance contract by a reinsurer transferor to another reinsurer acquirer is treated as an assumption_reinsurance transaction if the transferor’s obligations are extinguished as a result of the transaction see also sec_1_809-5 beneficial life t c pincite in addition sec_1_197-2 provides that sec_197 applies to insurance contracts acquired through assumption_reinsurance as defined in sec_1 a ii that regulation defines assumption_reinsurance as an arrangement in which the assuming company the reinsurer becomes solely liable to the policyholders on the contract transferred by the ceding company here subsidiary acquired the life reinsurance contracts and held them in connection with its trade_or_business under the agreement subsidiary and seller intended that seller’s obligations would be extinguished through novation and release agreements and agreed to use commercially reasonable efforts to cause subsidiary to assume each of the life reinsurance contracts in fact as a result of the transaction seller’s obligations were extinguished the regulations with respect to sec_338 provide that if the buyer and seller make an election to treat the stock sale of an insurance_company as an asset acquisition the deemed sale of insurance contracts is treated as an assumption_reinsurance transaction in cca date we concluded that because the sec_1060 regulations apply the principles of the sec_338 regulations to an applicable_asset_acquisition of an insurance_company a reinsurance contract acquired as part of a sec_1060 acquisition was treated as an assumption_reinsurance transaction we have reconsidered our analysis and now conclude that in a sec_1060 acquisition the sec_338 regulations apply with respect to the basis allocation rules only and do not treat the acquisition of insurance contracts as an assumption_reinsurance transaction sec_197 provides that in the case of any amortizable sec_197 intangible resulting from an assumption_reinsurance transaction the amount taken into account as the adjusted_basis of such intangible under sec_197 shall be the excess of the amount_paid or incurred by the acquirer under the assumption_reinsurance transaction over the amount required to be capitalized under sec_848 in connection with such transaction postf-137309-15 the novation and release agreements were part of the transaction between subsidiary and seller as a general_rule where a contract of insurance consists of a policy and other papers or documents executed as a part of the same transaction and accompanying the policy or incorporated therein by attachment or reference they must be construed together if possible as constituting the contract and in determining the meaning and effect thereof this rule applies even though the papers or documents are not attached to the policy or referred to therein if they in fact constitute a part of the insurance transaction and even though they are not executed on the same day c j s insurance sec_586 see also 495_fsupp2d_1092 s d cal aff’d 549_f3d_1210 9th cir court sustained the arbitrator’s decision that the insurance_company was not liable because the insured did not comply with the insurance_policy specifically relying on the following documents that the court incorporated with the insurance_policy tax advisor’s opinion letter the shareholders agreement the s corporation’s representation letter the warrant agreement and the share appraisal pending receipt of the novation and release agreements the agreement provided that subsidiary would be responsible for the life reinsurance contracts retrocedents paid their premiums directly to subsidiary5 and among other duties subsidiary paid all claims under the life reinsurance contracts sued or defended at its own expense any_action brought against it or any_action naming seller as a defendant with respect to the retroceded life reinsurance contracts and had control and direction over litigation these facts further support the conclusion that the reinsurance portion of the transaction was an assumption_reinsurance arrangement in an indemnity_reinsurance arrangement the ceding company remains solely liable to the policyholders and passes a portion or all of the insured risk to the reinsurer sec_1_809-4 see also john e tiller jr and denise fagerberg tiller life health and annuity reinsurance 4th ed ceding company retains liability subsidiary and seller intended to and did obtain novation and release agreements from all the retrocedents moreover prior to executing the novation and release agreements the retrocedents paid their premiums directly to the subsidiary and subsidiary paid all claims under the life_insurance agreements among other responsibilities accordingly the reinsurance portion of the transaction is not an indemnity_reinsurance arrangement see assumption_reinsurance novation ogc op no ny general counsel opinion no ny ins bul an insured who for example remits his insurance premiums to files claims with and requests policy changes through the assuming reinsurer could be found to have consented to the novation postf-137309-15 in addition if we conclude that the reinsurance portion of the transaction is an indemnity_reinsurance arrangement we would effectively nullify the provisions in sec_197 and sec_848 that distinguish between indemnity and assumption transactions for federal_income_tax purposes due to current state insurance regulatory rules it is unusual if not unheard of to implement and finalize an assumption arrangement on the same day therefore companies commonly implement assumption_reinsurance contracts in transactions similar to the transaction between seller and subsidiary subsidiary contends that the reinsurance portion of the transaction is an indemnity insurance transaction because the novations and release agreements were not part of the transaction and were obtained in year and year and the term policyholder in sec_1_809-5 does not include retrocedents and thus there is no assumption_reinsurance for federal_income_tax purposes we disagree as described above the novation and release agreements were part of the transaction and were not separate transactions that stand alone without the rest of the transaction the fact that the novation and release agreements were obtained in the years immediately following the year of closing year does not render the novation and release agreements separate transactions moreover pending the receipt of the novation and release agreements subsidiary stepped in the shoes of seller with respect to subsidiary’s second argument the term policyholder is not limited to the purchaser of insurance and includes the holder or reinsurer in a reinsurance transaction general insurance provisions do not support this interpretation the term policyholder does not have a definite and settled meaning in insurance and may include holders of reinsurance contracts steven plitt et al couch on insurance 3rd ed see also volume v reinsurance naic national association of insurance commissioners the assumption_reinsurance model_act provides a broad definition of the term policyholder here the retrocedents are the policyholders of the reinsurance contracts and there is assumption_reinsurance for federal_income_tax purposes consequently for federal_income_tax purposes the transfer by seller of its life reinsurance contracts to subsidiary is an assumption_reinsurance transaction therefore under sec_848 subsidiary must amortize the remaining dollar_figurex of the ceding commission over a 15-year period sec_848 sec_197 case development hazards and other considerations postf-137309-15 postf-137309-15 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
